 

Exhibit 10.01

 

AMENDMENT No. 2 TO INDUSTRIAL LEASE – NET

 

THIS AMENDMENT (“Amendment”) is made and entered into as of April 1, 2014, by
and between CAMPBELL HAWAII INVESTOR LLC, a Hawaii limited liability company
(“Lessor”), and LEAPFROG ENTERPRISES, Inc., a Delaware corporation (“Lessee”).

 

Lessor’s predecessor-in-interest, SP Kaiser Gateway 1, LLC, a Delaware limited
liability company, and Lessee entered into that certain Industrial Lease – Net
dated March 31, 2004 (the “Industrial Lease”), as amended by that certain
Amendment No. 1 dated March 15, 2010 (“Amendment No. 1,” and, together with the
Industrial Lease, the “Lease”) with respect to certain premises identified as
13479 Valley Boulevard, Fontana, California. Capitalized words and phrases for
which no definition is given in this Amendment shall have the meanings given
them in the Lease. Lessor and Lessee now desire to amend the Lease to extend the
Original Term and increase the Base Rent and they therefore hereby agree as
follows:

 

1.           Amendment of Paragraph - 1.3 Term. Paragraph 1.3 of the Lease is
hereby amended to read as follows:

 

“1.3 Term. The “Original Term” shall commence July 23, 2004 and shall expire
April 30, 2020 (the “Expiration Date”). The “Term” of this Lease shall be the
Original Term.

 

2.           Amendment of Paragraph 1.5 - Base Rent. The Following Language Is
Hereby Added To Paragraph 1.5 Of The Lease, To Read As Follows:

 

Period Base Rent per Square Foot per Month Base Rent per Month 4/1/15 – 4/30/15
$0.00 $0.00 5/1/15 – 4/30/16 $0.38 $156,104.00 5/1/16 – 4/30/17 $0.3914
$160,787.12 5/1/17 – 4/30/18 $0.4031 $165,593.48 5/1/18 – 4/30/19 $0.4152
$170,564.16 5/1/19 – 4/30/20 $0.4277 $175,699.16

 



3.           Amendment of Paragraph 5 – Operating Expenses. Clause (6) of
Section 5.1 of the Lease, is hereby amended to read: “that portion of the
property management fee related to the Premises in excess of Four Thousand Five
Hundred Dollars ($4,500) per month;”.

 

4.           Deletion of Section 39.4 – Lessee’s Option to Extend Term. Section
39.4 of the Lease is hereby deleted.

 



 

 

 

5.           Brokers. Lessee was represented in the transaction evidenced by
this Amendment by Lee & Associates (“Lessee’s Broker”), a licensed real estate
broker. Lessor was represented in the transaction by Colliers International
(“Lessor’s Broker”), a licensed real estate broker. Lessor shall be solely
responsible for paying any commission or fee owed to Lessors’s Broker or
Lessee’s Broker in connection with this Amendment pursuant to a separate
agreement. Except as provided in the immediately preceding sentence, each party
to this Amendment shall indemnify, defend and hold harmless the other party from
and against any and all claims asserted against such other party by any real
estate broker, finder or intermediary relating to any act of the indemnifying
party in connection with this Amendment.

 

6.           Ratification. Lessor and Lessee hereby ratify and confirm all of
the terms of the Lease as amended in paragraphs 1 through 5 of this Amendment

 

7.           Counterparts; Facsimile Delivery. This Amendment may be executed by
all parties in counterparts in which event each shall be deemed an original and
all of which shall constitute one and the same agreement. This Amendment shall
be deemed validly executed and delivered if an executed counterpart is
transmitted by electronic facsimile and the original is subsequently delivered
to the other party.

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
date first above written.

 

LESSOR:   LESSEE:       CAMPBELL HAWAII INVESTOR, LLC, a Hawaii limited
liability company   LEAPFROG ENTERPRISES, INC.,
a Delaware corporation           By: James Campbell Company LLC, a   By: /s/
John Barbour   Delaware limited liability company, its   Name:    John Barbour  
manager   Title: CEO           By: /s/ Sydni L. Roberson   By:   Name:    Sydni
L. Roberson   Name:   Title: Vice President, Regional Manager   Title:          
  By: /s/ Dorine Holsey Streeter       Name: Dorine Holsey Streeter       Title:
Executive Vice President
Real Estate Investment Management      

 



 

